Citation Nr: 1140061	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability to include as secondary to diabetes mellitus and hypertension.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to special monthly compensation for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  Service in Vietnam is noted in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for a bilateral eye disorder, bilateral foot disorder, bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.

The Veteran's claim for service connection for post traumatic stress disorder (PTSD) was originally denied in the December 2005 rating decision.  The RO, however, ultimately granted service connection for PTSD in a June 2010 rating decision.  There is no evidence that the Veteran has disagreed with the initial evaluation of 30 percent disability for PTSD or the effective date for the disability of 1 February 2005.  Thus, those issues are not on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

In a statement dated in October 2010, the Veteran also raised a claim for entitlement to special monthly compensation at the housebound rate.  This claim is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a bilateral eye disorder, a bilateral foot disorder, tinnitus, and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has hearing loss for VA purposes.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has hearing loss that is the result of exposure to excessive noise during service.   

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated December 2004, February 2005 and January 2010 of the evidence required to substantiate a claim for service connection and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the Veteran was informed of how VA determines a disability rating and an effective date for a claimed disability in the January 2010 letter.  The Veteran's claim was thereafter readjudicated in a June 2010 supplemental statement of the case.

The record shows that VBA obtained records from the SSA that pertained to the claim under consideration, service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The record shows that the Veteran received VA medical examinations in April 2010 and July 2005.  

The Board notes that the Veteran chose in writing in his January 2007 formal appeal and in a September 2007 statement to present evidence at a hearing before a Veterans Law Judge.  The Veteran, however, withdrew his request for a hearing in a letter received by the Board in August 2011.  Pursuant to 38 C.F.R. § 20.702 (e) (2011), a Veteran may withdraw a request for a hearing at any time prior to the hearing.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for hearing loss caused by exposure to excessive noise during service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran was seen in February 2005 for a VA audiology consult.  The examiner noted that the Veteran had a history of exposure to hazardous noise during his active duty service and that he complained of "occasional hearing difficulty, noticed mostly by Wife."  The examiner reported "slight to mild sensorineural hearing loss" for the right ear, and "slight sensorineural hearing loss across all test frequencies" for the left ear.  The examiner's report does not indicate the specific decibel scores, but did indicate that the Veteran's "Word recognition score" was 100 percent for the right ear and 96 percent for the left ear.

The Veteran was examined by a VA examiner in July 2005 who prepared an audiological examination report which concluded that the Veteran has normal hearing for VA purposes.  The report includes the following findings regarding Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
25
25
25
25

Speech recognition scores were 100 percent for the right ear and 98 percent for the left ear.

The Veteran was examined again in April 2010 by a VA audiologist.  The examiner's report notes the following regarding the Veteran's hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
10
10
15
20
15

The report does not include Maryland CNC test results because the examiner found they were unreliable and most likely due to non-organic hearing loss.  The examiner explained that the speech recognition scores obtained on the day of the examination were inconsistent with the normal thresholds in the rating/speech frequencies and the excellent/normal scores obtained on previous VA examinations.  Therefore the reduced speech recognition scores were not caused by or a result of military noise exposure but rather were "most likely due to non-organic [hearing loss] unrelated to military noise exposure."  The examiner noted that response reliability for pure-tones appeared to be good.  

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, the audiological test results show that the Veteran's hearing loss does not meet the criteria of 38 C.F.R. § 3.385.  The Veteran's speech recognition scores are not less than 94 percent and he does not have an auditory threshold of 40 decibels or greater in any of the relevant frequencies.  He also does not show auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater.  Instead, the auditory thresholds were all 25 or less at the relevant frequencies.    

The Board notes that the Veteran's representative argues in the August 2010 formal brief in support of the Veteran's claims that the record lacks evidence that the examiner was "conducted by a state licensed audiologist" as required by 38 C.F.R. § 3.385, and that, as noted above, the April 2010 examination report does not include "required" Maryland CNC testing.  With regard to whether the examining audiologists were licensed, the Board observes that VA routinely provides compensation and pension examinations for veterans seeking hearing loss benefits and is required to provide examinations that comply with VA regulations regarding those examinations.  To the extent that the representative asserts that the record lacks evidence that the examiner was a state licensed audiologist, the Board finds that the Veteran has not provided any evidence in support of the assertion.  There is no evidence of record that would indicate the VA examiner is not competent or qualified to perform the examination.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The VA examinations both involved a review of the medical history, an examination, and reported findings that are sufficient for the Board to render an informed determination.  The April 2010 examiner provided a complete rationale for the medical opinion and for not providing Maryland CNC word recognition scores.  For those reasons, the Board finds that the July 2005 and April 2010 examinations are adequate.

The record does not include any other medical evidence that shows that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  To the extent that the Veteran's statements can be construed to be evidence that he does have hearing loss, the Board observes that the record does not include evidence that the Veteran is competent to provide such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a layperson, he is competent to report the symptoms he experiences and did so during the examinations.   As a lay person, he is not competent to diagnose a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385.  Because the Veteran's hearing test results show that he does not meet the VA threshold for a hearing disability, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Reasons for remand

Bilateral foot disorder

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran seeks service connection for a bilateral foot disorder, but he has not been provided a VA examination to determine whether he has a skin disorder consistent with his claimed jungle rot.  The record includes medical treatment reports indicating that the Veteran had tinea moccasin and tinea pedis with onychomycosis.  See for example September 2004 report [indicating that the Veteran's tinea moccasin continued to improve], as well as other VA assessments of June and December 2005, June and December of 2006 and June 2007.  Thus, there is evidence of a current disability, evidence that there was an event in service and insufficient medical evidence to make a decision on the claim.  For those reasons, the Board remands the claim for an examination to determine whether the Veteran has a current disorder that was likely as not incurred during service.

Bilateral eye disorder

The Veteran's representative contended in the August 2011 formal brief that the Veteran's claim is that his macular degenerative disease was caused by hypertension which is a secondary condition to service-connected diabetes mellitus.  The Board observes that the Veteran is currently service-connected for "type II diabetes mellitus with erectile dysfunction and hypertension."  The Veteran has submitted information printed from the internet website of the Mayo Clinic that indicates that a risk factor of macular degeneration includes high blood pressure.  The Board notes that the April 2010 VA examiner determined that macular degeneration was not caused by diabetes, but he did not address whether it could be caused or aggravated by hypertension.

The Board remands the claim because the Veteran's newly submitted evidence was not accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2011).  In addition, the claim is remanded because the April 2010 examination report is not sufficient to render a decision of the Veteran's claim.  The April 2010 VA examiner noted that "cone-rod dystrophy is not caused by nor related to diabetes."  The examiner did not address whether that condition would be aggravated by diabetes.  Neither is it clear that the examiner's opinion addressed whether it is at least as likely as not that the Veteran's cataract disorder and dry eye were aggravated by his service-connected diabetes disability.  The Board seeks an examination report that clarifies these concerns.

Finally, VBA should request that the Veteran submit any other records he has regarding any of his claimed disorders.  Moreover, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from April 2010.

Tinnitus

The VA examiner in April 2010 raised the issue of secondary service connection for tinnitus in the examination report.  However, this theory of service connection has not been considered by the RO.  The SSOC that was issued in June 2010 following this examination only addressed whether the tinnitus was related to active service.  As the examiner noted that it was possible that service-connected hypertension and diabetes or medication taken for those disorders may contribute to the tinnitus, the Veteran should be provided with appropriate Veterans Claims Assistance Act notice.  Another medical opinion should be sought regarding secondary service connection as the April 2010 examiner was only asked to address whether tinnitus was related to active service or more likely due to another cause.    

Special monthly compensation

The record includes an October 2010 notice of disagreement (NOD) with the RO's denial of entitlement to special monthly compensation due to the need for the regular aid and attendance of another person, but does not include a statement of the case (SOC) that addresses the issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where an NOD is filed, but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act that informs him how to substantiate a claim for service connection for tinnitus on a secondary basis.  

Also, request that the Veteran provide or identify any other medical evidence pertaining to his remaining claims that is not already of record.  Take all reasonable steps to ensure that any such records identified or provided are included in the Veteran's VA claims folder.  If any records sought by VA are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA medical records pertaining to the Veteran that date from April 2010 and any other VA medical records that the Veteran identifies in response to the above query that are not already of record.  

3.  Following the foregoing, schedule the Veteran for a VA examination of the feet.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that currently diagnosed disorders of the feet, including tinea moccasin/tinea pedis/onychomycosis and any other disorder found upon examination, began in or are related to the Veteran's active duty military service.  In providing the opinion, the examiner should consider the Veteran's reports of jungle rot in service and continuity of symptoms.  A complete rationale for the opinion should be provided.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the report that the file was reviewed.

4.  After steps one and two are complete, forward the Veteran's VA claims folder to the examiner who completed the April 2010 examination of eye disorders or to a similarly qualified examiner.  The examiner is asked to review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's macular degeneration was at least as likely as not aggravated (i.e., worsened) beyond the natural progress by service-connected diabetes with hypertension.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed cone-rod dystrophy disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected diabetes with hypertension.

The examiner should further provide an opinion whether it is at least as likely as not that the Veteran's cataract disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected diabetes with hypertension.

The examiner should further provide an opinion whether it is at least as likely as not that the Veteran's dry eye disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected diabetes with hypertension.

If the examiner determines that examination of the Veteran or consult is necessary in order to provide any of the requested opinions, such an examination or consult shall be accomplished.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.   Forward the claims folder to a qualified VA examiner for an opinion concerning the Veteran's claim for service connection for tinnitus.  The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to active military service.  If not, is the tinnitus due to or caused by service-connected diabetes mellitus with hypertension, or medications taken for those disorders or for other service-connected disorders such as PTSD.  If not, is it at least as likely as not that the tinnitus is aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes mellitus with hypertension, or medications taken for those disorders or for other service-connected disorders such as PTSD.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If the examiner determines that an examination is necessary in order to provide the requested opinions, one should be scheduled.  

6.  After undertaking any procedural or evidentiary development deemed to be necessary, if the claim for special monthly compensation based on the need for the regular aid and attendance of another person is not resolved to the Veteran's satisfaction, issue a statement of the case to the Veteran and his representative and allow an appropriate period of time for response.  Inform the Veteran that a substantive appeal must be timely filed in order for the Board to review the claim on appeal. 

7.  Ensure the above development has been properly completed and that the examination reports and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


